UGI CORPORATION

DESCRIPTION OF EMPLOYMENT ARRANGEMENT

FOR

PETER KELLY

Effective September 4, 2007, Peter Kelly will be Vice President – Finance and
Chief Financial Officer of UGI Corporation. Mr. Kelly has an oral arrangement
with UGI Corporation for “at will” employment which includes the following:

Mr. Kelly:

         
 
       
1.
      is entitled to an annual base salary of $400,036;
 
       
2.
      participates in UGI Corporation’s annual bonus
plan, with bonus payable based on the achievement
of pre-approved financial and/or business
performance objectives, which support business
plans and strategic goals;
 
       
3.
      participates in UGI Corporation’s long-term
compensation plan, the Amended and Restated 2004
Omnibus Equity Compensation Plan, with annual
awards as determined by the Compensation and
Management Development Committee of the Board;
 
       
4.
      will receive cash benefits upon termination of
his employment without cause following a change
in control of UGI Corporation;
 
       
5.
      participates in UGI Corporation’s benefit plans,
including the Senior Executive Employee Severance
Pay Plan and the Supplemental Executive
Retirement Plan; and
 
       
6.
      is eligible for executive perquisites including
financial planning/tax preparation services and
participation in the executive health maintenance
program.

